COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                                              ORDER

Appellate case name:      In the Interest of A.F. aka A.N.F., A Child

Appellate case number:    01-20-00722-CV

Trial court case number: 2018-05250J

Trial court:              313th District Court of Harris County

        This case is a priority, accelerated appeal of a decree terminating the appellant’s parental
rights to his child, A.F. See TEX. R. JUD. ADMIN. 6.2(a), reprinted in TEX. GOV’T CODE, tit. 2,
subtit. F—Appendix (appeal from suit terminating the parent-child relationship filed by
governmental agency must be disposed by court of appeals within 180 days of the filing of notice
of appeal).
        We previously abated this case to the trial court, which permitted appellant’s appointed
counsel, Angela Ellis, to withdraw from representation. The trial court confirmed that the
appellant is indigent and appointed Donald M. Crane to represent the father. Mr. Crane has since
filed a notice of appearance in this court.
       We lift the abatement, and we order that this appeal be reinstated on our court’s active
docket. We order the parties to file briefs in accordance with this schedule:
       1.      The appellant’s amended brief is due August 23, 2021.
       2.      The appellee’s brief is due September 10, 2021.
       3.      The appellant’s response brief, if any, is due September 17, 2021.


       It is so ORDERED.

Judge’s signature: _____/s/ Peter Kelly_______
                    Acting individually  Acting for the Court


Date: ___August 3, 2021_______